                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


Robert Walker,                                )      CASE NO. 1:17 CV 2447
                                              )
               Plaintiff,                     )      JUDGE PATRICIA A. GAUGHAN
                                              )
        v.                                    )
                                              )      Memorandum of Opinion and Order
Tom Miller, et al.,                           )
                                              )
               Defendants.                    )


       Introduction

       This matter is before the Court upon the Motion to Dismiss John Doe 1 (Treating

Physician) (Doc. 15). The motion is unopposed. For the following reasons, the motion is

DENIED.

       Facts

       Pro se plaintiff Robert Walker, a pretrial detainee, filed this action under 42 U.S.C. §

1983 against numerous defendants. This Court dismissed the Complaint sua sponte pursuant to

28 U.S.C. §1915(e). On appeal, the Sixth Circuit affirmed the dismissal of all the defendants

except for the deliberate indifference claims against plaintiff’s treating physicians: Medina

County Sheriff’s Department physician John Doe 1 and Heartland Behavioral Healthcare

physician John Doe 2. Plaintiff had alleged that the physicians treated him for psychiatric

illnesses but failed to diagnose and treat his medical condition, which he later learned was colon
cancer. The Sixth Circuit vacated the dismissal as to these two defendants and remanded the

case. After the mandate issued, plaintiff was ordered to provide United States Marshal forms

and summonses for the two remaining John Doe defendants. Plaintiff provided summonses for

“John Doe 1 treating physician at Medina County Sheriff’s Department” and “John Doe 2

treating physician at Heartland Behavioral Hospital.” The summonses were issued in December

2018 by the United States Marshal, via FedEx, and service was accepted on both as evidenced

by the return of service. (Doc. 14)

       This matter is now before the Court upon the Motion to Dismiss John Doe 1 (Treating

Physician). Plaintiff has not opposed the motion.

       Standard of Review

       “Dismissal is appropriate when a plaintiff fails to state a claim upon which relief can be

granted. Fed.R.Civ.P. 12(b)(6). We assume the factual allegations in the complaint are true and

construe the complaint in the light most favorable to the plaintiff.” Comtide Holdings, LLC v.

Booth Creek Management Corp., 2009 WL 1884445 (6th Cir. July 2, 2009) (citing Bassett v.

Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th Cir.2008) ). In construing the complaint

in the light most favorable to the non-moving party, “the court does not accept the bare assertion

of legal conclusions as enough, nor does it accept as true unwarranted factual inferences.”

Gritton v. Disponett, 2009 WL 1505256 (6th Cir. May 27, 2009) (citing In re Sofamor Danek

Group, Inc., 123 F.3d 394, 400 (6th Cir.1997). As outlined by the Sixth Circuit:

       Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
       claim showing that the pleader is entitled to relief.” “Specific facts are not necessary; the
       statement need only give the defendant fair notice of what the ... claim is and the
       grounds upon which it rests.”Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Bell
       Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). However, “[f]actual allegations

                                                 2
       must be enough to raise a right to relief above the speculative level” and to “state a claim
       to relief that is plausible on its face.” Twombly, 550 U.S. at 555, 570. A plaintiff must
       “plead[ ] factual content that allows the court to draw the reasonable inference that the
       defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678
       (2009).

Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir.2012). Thus, Twombly and Iqbal require that

the complaint contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face based on factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged. Twombly, 550 U.S. at 570;

Iqbal, 556 U.S. at 678. The complaint must contain “more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

       Discussion

       The motion requests that the Court dismiss defendant John Doe 1 and determine that the

purported service upon the unidentified John Doe is ineffective. Defendant John Doe 1 argues

that it must be dismissed because no action has been properly commenced against it within the

applicable period of the statute of limitations. Defendant acknowledges that Ohio’s two year

statute of limitations governs plaintiff’s § 1983 claims. Browning v. Pendleton, 869 F.2d 989

(6th Cir. 1989). However, defendant maintains that the one year period of limitations governing

medical negligence claims is applicable. But, plaintiff brought this Complaint via § 19831 and,

therefore, the statute of limitations governing § 1983 claims applies.

       As of the time of the filing of defendant’s Motion to Dismiss (January 14, 2019), the two

year period applicable to § 1983 claims had not yet expired. Specifically, the Complaint alleges


  1
       The Sixth Circuit acknowledged, as well, that the allegations against the treating physicians
       are Fourteenth Amendment deliberate indifference claims brought pursuant to § 1983.

                                                  3
that plaintiff was incarcerated in the Medina County Jail from November 2015 until he was

transferred to Heartland Behavioral Hospital in February 2016. During that time, John Doe 1

failed to provide any medical treatment despite plaintiff’s intestinal complaints. Plaintiff was

diagnosed with colon cancer on March 1, 2017. His Complaint was filed November 22, 2017.

The statute of limitations for § 1983 actions accrues and commences to run when the plaintiff

knows or has reason to know of the injury that is the basis of the complaint. Eidson v. State of

Tennessee Department of Children’s Services, 510 F.3d 631 (6th Cir. 2007). “In determining

when the cause of action accrues in § 1983 cases, we look to the event that should have alerted

the typical lay person to protect his or her rights.” Ruiz-Bueno v. Maxim Healthcare Service,

Inc., 659 Fed. Appx. 830 (6th Cir. 2016) (quoting Trzebuckowski v. City of Cleveland, 319 F.3d

853, 856 (6th Cir. 2003)). Plaintiff has alleged that he did not know of the source of his injury

until his March 1, 2017 diagnosis. Thus, plaintiff had until March 1, 2019, to file his § 1983

Complaint.

       The Court acknowledges that the filing of a complaint against a John Doe defendant

does not toll the running of the statute of limitations against that party. Cox v. Treadway, 75

F.3d 230, 240 (6th Cir. 1996). As of today’s date, the two year period of limitations has now

expired because plaintiff has not yet identified the John Doe defendants. However, the Court

finds that justice requires that the limitations period be equitably tolled for the 11 month period

in which this matter remained on appeal. See Driver v. Fabish, 2017 WL 2438400

(M.D.Tennessee June 5, 2017) (citing Vroman v. Brigano, 346 F.3d 598, 604 (6th Cir. 2003);

Humphreys v. Memphis Brooks Museum of Art, Inc., 209 F.3d 552, 561 (6th Cir. 2000))

(Although the doctrine of equitable tolling is to be applied sparingly, it typically “applies when

                                                 4
a litigant’s failure to meet a legally mandated deadline unavoidably arose from circumstances

beyond the litigant’s control.”) Here, the plaintiff is pro se and the Court sua sponte dismissed

his Complaint on February 6, 2018. Plaintiff timely appealed. The matter remained with the

Sixth Circuit until that court vacated the dismissal as to the two John Doe physicians, and the

mandate issued on November 13, 2018. This Court ordered plaintiff to provide the summonses

for the John Does within 30 days of its November 20, 2018 order. Plaintiff did so and service

was returned, as discussed above.

       Defendant is correct that service upon the unidentified John Doe 1 does not effectively

commence a case against an unidentified John Doe physician. As has been previously

explained:

       Where a plaintiff is temporarily unable to ascertain a defendant's actual name, the
       plaintiff may initially file a complaint that names an unknown defendant by using a
       “John Doe” appellation or similar pseudonym. However, simply identifying an unknown
       defendant in a complaint by the pseudonym of John Doe is not enough to commence a
       civil action against that unknown defendant. A civil action cannot be commenced
       against a fictitious party such as an unknown John Doe. Until the plaintiff files an
       amended complaint under Fed. R. Civ. P. 15 that identifies and adds or joins a John Doe
       defendant by his true name, the John Doe allegations in the complaint are mere
       surplusage. A civil action is commenced against a John Doe defendant when the
       complaint is amended under Rule 15 to specifically name and identify that defendant by
       his true name and the plaintiff effects service of process upon that named defendant in
       compliance with Rule 4.

Brumlow v. Hamilton County, Tennessee, 2019 WL 613217 (E.D.Tenn. Feb. 13, 2019) (all

internal citations omitted).

       Clearly, the Sixth Circuit intended that this matter proceed against the two treating

physicians. Accordingly, plaintiff shall have 90 days from the date of this Memorandum of

Opinion and Order to amend his Complaint and identify the treating physicians. Movant is

                                                 5
ordered to assist plaintiff in the identification of John Doe 1. If defendant does not waive

service, plaintiff has 90 days after the amendment, pursuant to Fed.R. 4(m), to perfect service on

the identified John Does in the same manner as service was requested previously.

       Conclusion

       For the foregoing reasons, the Motion to Dismiss John Doe 1 (Treating Physician) is

denied. Plaintiff must amend his Complaint to identify the John Does within 90 days. He must

then perfect service within 90 days thereafter.

          IT IS SO ORDERED.




                                         /s/ Patricia A. Gaughan
                                         PATRICIA A. GAUGHAN
                                         United States District Court
                                         Chief Judge

   Dated: 3/11/19




                                                  6
